618 S.E.2d 171 (2005)
274 Ga. App. 538
PITTS PROPERTIES, INC. et al.
v.
AUBURN BANK et al.
No. A05A0918.
Court of Appeals of Georgia.
July 21, 2005.
*172 George R. Belche, Lawrenceville, Franklin H. Thornton, LaGrange, for appellants.
Grogan, Rumer & Gunby, Stephen G. Gunby, Columbus, for appellees.
SMITH, Presiding Judge.
In this case, the following circumstances exist and are dispositive of the appeal:
(1) The evidence supports the judgment;
(2) No reversible error of law appears and an opinion would have no precedential value; and
(3) The issues are controlled adversely to the appellants for the reasons and authority given in the appellees' brief.
The judgment of the court below therefore is affirmed in accordance with Court of Appeals Rule 36. Moreover, the trial court noted at the hearing on the motion to dismiss, "if they bring another action about this, I would put them on notice about attorney's fees, if they continue to do it. This is a frivolous action. [You] should not be in court. If there's any way to make them pay attorney's fees, I will do so." Appellants having ignored the trial court's fully justified warning and prosecuted this wholly frivolous appeal, we assess frivolous appeal penalties pursuant to Court of Appeals Rule 15(b), in the amount of $ 1,000 against appellants and $1,000 against their appellate counsel. Upon return of the remittitur, the trial court is directed to enter a $ 2,000 judgment in favor of Auburn Bank and J.G. Stewart in the form of a $ 1,000 penalty against Pitts Properties, Inc. and David Pitts, and a $ 1,000 penalty against their appellate counsel.
Judgment affirmed.
ELLINGTON and ADAMS, JJ., concur.